DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “a method for a base station” … “receiving …from a base station”. This claim language is unclear and is rendering the claimed invention indefinite. Examiner suspects a typographical error in the preamble where the “base station” is a “core network node” or similar. Claims are interpreted in accordance with this position and are read as best understood for purpose of examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al (US 2015/0189539) in view of MIKLOS (MIKLOS et al US 2016/0359750)
Regarding claim 31-32, LI discloses a base station comprising: a memory storing instructions; and at least one processor configured to process the instructions to: 
transmit first information indicating that Quality of Service (QoS) target regarding a QoS flow cannot be fulfilled, and indicating an alternative QoS target, to a core network (LI: Fig. 10, ¶154-155, the UE sends, via the base station (equivalent to the base station sending), an indication indicating the QoS requirement for a flow cannot be fulfilled i.e. the delay threshold is exceeded, to a PCRF node; this indication also includes an implicit/indirect indication that the QoS policy needs to be changed to an alternative QoS requirement (equivalent to an alternative QoS target) because the current QoS policy is not meeting the delay requirement); and 
cause the core network to adjust the QoS target based on the first information and the indication (LI: Fig. 10, ¶155, the PCRF adjusts the QoS target from QCI 2 to QCI 1 and therefore a new QoS policy based on this change is sent to the PGW ).
LI remains silent regarding a second information indicating the alternative QoS target. 
However, MIKLOS (MIKLOS et al US 2016/0359750) discloses explicitly discloses a second information indicating the alternative QoS target (MIKLOS: ¶174, ¶179, the QoS target level is at least implicitly indicated using a second indication in the feedback from the RAN node i.e. the base station). 
A person of ordinary skill in the art working with the invention of LI  would have been motivated to use the teachings of MIKLOS as it provides further information in the feedback other than only the QoS target violation thereby minimizing the processing load on the control node. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LI with teachings of MIKLOS in order to improve efficiency of the control node.
Regarding claim 33-34, LI discloses core network comprising: a memory storing instructions; and at least one processor configured to process the instructions to: 
receive first information indicating that Quality of Service (QoS) target regarding a QoS flow cannot be fulfilled, and indicating an alternative QoS target, from a base station (LI: Fig. 10, ¶154-155, the UE sends, via the base station (equivalent to the base station sending), an indication indicating the QoS requirement for a flow cannot be fulfilled i.e. the delay threshold is exceeded, to a PCRF node; this indication also includes an implicit indication that the current QoS policy is not meeting the delay requirement and needs to be changed to an alternative QoS requirement (equivalent to an alternative QoS target)); and 
adjusting the QoS target for the base station based on the first information and the indication (LI: Fig. 10, ¶155, the PCRF adjusts the QoS target from QCI 2 to QCI 1 and therefore a new QoS policy based on this change is sent to the PGW).
However, MIKLOS (MIKLOS et al US 2016/0359750) discloses explicitly discloses a second information indicating the alternative QoS target (MIKLOS: ¶174, ¶179, the QoS target level is at least implicitly indicated using a second indication in the feedback from the RAN node i.e. the base station). 
A person of ordinary skill in the art working with the invention of LI  would have been motivated to use the teachings of MIKLOS as it provides further information in the feedback other than only the QoS target violation thereby minimizing the processing load on the control node. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LI with teachings of MIKLOS in order to improve efficiency of the control node.
Response to Arguments
Applicant’s arguments with respect to claim(s) 31-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461